Citation Nr: 0122481	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
right upper lobe of the lung as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had a total of six years of active military 
service, including service in Vietnam from September 1965 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an November 1998 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for adenocarcinoma of the right upper lobe of the 
lung.  The veteran received notice of this decision in 
December 1998.  A notice of disagreement was received in May 
1999, a statement of the case was issued in March 2000, and a 
substantive appeal was received in May 2000.  A Board hearing 
was held at the RO in June 2001.  


FINDINGS OF FACT

1.  The veteran served in Vietnam from September 1965 to 
September 1966.

2.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether a lesion in the 
right upper lobe of the lung detected by radiological study 
in December 1990 was a manifestation of what was subsequently 
diagnosed as lung cancer. 


CONCLUSION OF LAW

Adenocarcinoma of the right upper lobe of the lung is 
presumed to have been incurred in the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, service personnel records, VA treatment records, and 
private opinions and treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a respiratory cancer 
due to exposure to an herbicide.  The discussions in the 
rating decision, statement of the case, and other 
correspondence have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303.  In the case of disabilities related to 
exposure to an herbicide in Vietnam, the statutes and 
regulations provide that certain enumerated diseases, 
including respiratory cancers, shall be presumptively service 
connected if they are manifested to a degree of 10 percent or 
more within 30 years of the last exposure to an herbicide 
agent during military service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(ii) and 3.309(e).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The regulations at 38 C.F.R. § 3.307(a)(6)(iii) provide that 
exposure to an herbicide shall be presumed upon demonstration 
of service in Vietnam between January 9, 1962 to May 7, 1975 
and a diagnosis of one of the enumerated diseases in 
38 C.F.R. § 3.309(e).  The veteran's service personnel record 
clearly indicates that he served in Vietnam from September 
1965 to September 1966.  Further, the veteran was diagnosed 
with adenocarcinoma of the right upper lobe of the lung, a 
respiratory cancer, in September 1998.  The Board therefore 
finds that the veteran's exposure to herbicide agents must be 
presumed under the applicable regulation. 

The veteran contends that although his cancer was not 
formally diagnosed until September 1998, or 32 years after 
his last exposure to a herbicide, the medical evidence 
supports a finding that the adenocarcinoma was present by 
September 1996, within the presumptive 30 year period.  The 
regulations at 38 C.F.R. § 3.307(c) provide that diagnosis of 
the disease need not be made within the 30 year period, but 
that evidence of a manifestation of the disease to the 
required 10 percent degree must be shown within that period.  
The regulation also states that no presumptions may be 
invoked on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable presumption 
period.  However, this will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Symptomatology shown in the prescribed 
period may have not particular significance when first 
observed, but in light of the subsequent developments it may 
gain considerable significance.  38 C.F.R. § 3.307(c).

In August 1998, during treatment at a VA clinic, a lung 
nodule was detected and the veteran was referred for further 
testing.  Exploratory surgery was recommended in September 
following a CT scan showing that it was most likely a 
carcinoma.  Doctors at the Mayo clinic agreed with this 
diagnosis in September 1998.  

Evidence of record refers to a December 1990 x-ray study 
which revealed a small opacity measuring 1 millimeter (mm) by 
2 mm in the right upper lobe of the lung.  Private medical 
records include a February 2001 letter from John A. Odell, 
M.D. in which he indicates that he reviewed chest radiographs 
of the veteran and that it was his impression that the 
abnormality shown on the December 1990 x-ray looked like a 
blood vessel.  Dr. Odell then summarized the findings of a 
small opacity on x-ray in March 1997 which had become larger 
by subsequent x-ray in August 1998 and which was subsequently 
diagnosed as cancer.  Dr. Odell also stated that it was 
"more likely than not" the lung cancer had existed prior to 
September 1996 based upon the growth rate of the tumor from 
March 1997 to August 1998, the size of the resected tumor, 
and the tracked growth rate of similar cancers.  Further, the 
March 1997 x-ray showed a small opacity only six months after 
the end of the 30 year period and "cancer is likely to have 
been there for months, possibly years, even before it is 
visible" on an x-ray.

Also of record is a September 1998 medical report from 
William W. Douglas, M.D.  Dr. Douglas also notes the December 
1990 x-ray which showed a tiny 1 mm by 2 mm smooth walled 
opacity without obvious calcification in the right upper 
lobe.  He also noted a second x-ray film dated in March 1997 
which showed the same lesion with a an approximately 6 by 12 
mm "fuzzy ill defined opacity at the upper edge of this 
opacity."  He also reviewed the film of August 1998 which 
showed that the mass had become larger.  The listed 
impression was of an enlarging solitary pulmonary nodule, 
probably an adenocarcinoma developing on the edge of a pre-
existing scar.  

At the hearing held in June 2001, the veteran testified that 
a doctor in a VA facility in Tampa, Florida told him that the 
cancer was likely due to herbicide exposure in Vietnam.  
Further, the same doctor informed him that the tumor was not 
a "smoker's cancer" because of its position on the lung.  

As was discussed above, 38 C.F.R. § 3.307(c) permits a 
triggering of the presumption of service connection after the 
expiration of the 30 year period under certain circumstances.  
However, that regulation also provides that the advanced 
stage of a disease at diagnosis may not be used to speculate 
that the disease must therefore have begun developing at a 
date within the presumptive period.  Therefore, Dr. Odell's 
opinion that it was "more likely than not" a tumor the size 
of that removed from the veteran's lung or appearing on x-
rays six months after the expiration of the 30 year period 
indicated that the disease existed prior to September 1996 
cannot be used to invoke the presumption. 

However, the evidence also raises a question as to the 
significance of the small opacity shown on x-ray in 1990.  No 
medical personnel have clearly expressed an opinion that such 
abnormality was an early manifestation of the subsequently 
diagnosed lung cancer.  However, the physicians have also not 
clearly identified what the 1990 opacity represented.  One 
physician apparently believed it to be merely a blood vessel.  
Another appears to have viewed the opacity as a scar and 
indicated that the lesion which was later diagnosed as cancer 
developed at the site of such scar.  

The Board is thus presented with evidence showing an 
abnormality of some type in the right upper lobe of the lung 
identified by x-ray study in 1990.  Some seven years later, a 
lesion at the site of this abnormality was detected and later 
diagnosed as cancer.  While neither the veteran nor the Board 
are medically trained and competent for purposes of 
expressing opinions at to etiology, the Board does believe 
that in weighing the competent evidence some consideration 
must be given the fact that the opacity shown by x-ray in 
1990 is at or about the same location in the right upper lobe 
of the lung where cancer was later diagnosed.  While the 
opacity by itself in 1990 may not have been considered 
significant by medical examiners at that time, the location 
of such opacity certainly takes on added significance in view 
of the subsequent evidence which shows that cancer was later 
diagnosed at the same site.  After reviewing the evidence of 
record, the Board is led to the conclusion that the positive 
evidence is in a state of equipoise with the negative 
evidence on the question of whether the 1990 abnormality 
shown by x-ray was a manifestation of the veteran's lung 
cancer.  Under such circumstances, the benefit of the doubt 
must be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, the Board finds that the 
veteran's lung cancer was manifested in 1999, within the 30 
year presumptive period. 

The disease must also be manifested to at least 10 degrees to 
trigger the presumption of service connection under 38 C.F.R. 
§ 3.307(a).  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Diagnostic Code 6819 
rates neoplasms, malignant, any specified part of the 
respiratory system exclusive of skin growths, as 100 percent 
disabling.  Prior to September 1996, therefore, the presence 
of an adenocarcinoma warranted assignment of a 100 percent 
rating, and hence was clearly manifested to a degree of 10 
percent or more.


ORDER

Entitlement to service connection for adenocarcinoma of the 
right upper lobe of the lung is warranted.  To this extent, 
the appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

